DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
REMARKS
The amendments of claims 1 and 3 in the reply filed on 04/23/2021 are acknowledged. No new matter is entered. 
The amendment of claim 3 previously rejected to under 35 USC 112(b) is acknowledged. Thusly, said rejection of the claim is withdrawn.
Claims 1-5 and 7 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane (US 20150311420, cited in previous action) in view of Kim et al. (US 20120042921, cited in previous action), hereinafter referred to as Akabane and Kim, respectively.
Regarding claims 1 and 3-4
a pair of first substrate and second substrates [1] facing each other (¶0019);
a thermoelectric element [3] formed between the first and second substrate [1] (¶0019); and
an electrode [2] (wiring conductor [2], ¶0019) formed on at least one of the first and second substrates [1], wherein:
the first and second substrates [1] are plastic films since it would have been obvious to one of ordinary skill to choose from a finite number of identified, predictable solutions (substrates [1] may comprise polyimide resin, ¶0020),
the thermoelectric element [3] comprises a bismuth-tellurium based thermoelectric semiconductor material (¶0022), wherein the bismuth-tellurium based thermoelectric semiconductor material [3] includes a p-type bismuth telluride [3a] and an n-type bismuth telluride [3b] (¶0022),
the electrode [2] that is in contact with thermoelectric element [3] is formed of a metal material comprising copper, silver, or palladium (¶0021).
Akabane fails to teach that the electrode is directly in contact with the thermoelectric element since the thermoelements are arranged on a surface of the electrodes are coated with a solder (¶0046). The reference also fail disclose that metal material of the electrode comprises the materials listed in the instant claims.
Kim discloses a thermoelectric conversion module analogous to the thermoelectric conversion module of Akabane (Abstract), wherein the thermoelectric module comprises electrode is made of metal material comprising gold, nickel, copper, or silver (¶0045). Moreover, the electrodes [130] and [140] are in direct contact with the thermoelements [150] since the components are bonded to one another without a separate solder (Fig 5, ¶0057). The metal material of the electrodes of Kim is suitable for the intended purpose as the metal material of the electrodes of Akabane. Thusly, it would have been prima facie obviousness determination. See MPEP 2143, subsection B. Furthermore, it would have been obvious one having ordinary skill in the art to form the electrodes of Akabane to be in direct contact with the thermoelement since ridding a separate solder reduces a cost taken for materials of the thermoelectric module (Kim, ¶0057).
Regarding the method of forming the electrode, said limitations are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, even though the electrode of the prior art may be made by a different process than the process of the instant claims, the electrode of the prior art still reads on the electrode of the instant claims. See MPEP 2113.   
Regarding claim 2, modified Akabane discloses all of the limitations as set forth above. Furthermore, the combination of the references discloses a thickness of a layer of the metal material of electrode [2] is from 10 nm to 200 micron (105 micron thick electrode [2], Akabane, ¶0056).
Regarding claim 5, modified Akabane discloses all of the limitations as set forth above. Furthermore, the combination of the reference teaches that the plastic film of the substrate [1] comprises a polyimide film (Akabane, ¶0020).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane and Kim as applied to claim 6 above, and further in view of Kato et al. (US 20150228879, cited in previous action), hereinafter referred to as Kato.
Regarding claim 7, modified Akabane discloses all of the limitations as set forth above. Akabane teaches that the thermoelectric element [3] is formed of a thin film of bismuth telluride thermoelectric semiconductor composition (¶0022). 
The applied references fail to teach that the bismuth telluride thermoelectric semiconductor composition comprises thermoelectric semiconductor fine particles, a heat resistant resin, and an ionic liquid.
Kato discloses a bismuth telluride based thermoelectric module analogous to the thermoelectric module of modified Akabane (Abstract, ¶0024), wherein the thermoelectric material comprises thermoelectric semiconductor fine particles, a heat-resistant resin, and an ionic liquid (¶0017). The reference teaches that the thermoelectric material provides a low-cost thermoelectric conversion material having a high thermoelectric performance, in a simplified manner (¶0058). Therefore, it would have been obvious to one having ordinary skill in the art to substitute the thermoelectric semiconductor material of Akabane with the thermoelectric semiconductor material of Kato to provide the thermoelectric module with a low-cost thermoelectric conversion material having a high thermoelectric performance, in a simplified manner (Kato, ¶0058).
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Applicant argues that Kim is insufficient as prior art since Kim does not recognize the issue that Applicant’s invention was made to address. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Kim is not applicable as prior art since Kim is formed by firing a conductive paste, and not by the method set forth in amended claim 1. The Examiner respectfully disagrees. As set 
Applicant argues that Kim does not read on the instant claims since the reference teaches that the electrode includes at least tin. The Examiner respectfully disagrees. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, un-recited elements or method steps. See MPEP 2111.03. In this case, the electrode of Kim reads on the instant claims even though the electrode includes at least tin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUJUAN A HORTON/               Examiner, Art Unit 1721        

/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796